[eCollege Letterhead]

July 18, 2002

 

Douglas H. Kelsall
Executive Vice President & CFO
10200 A East Girard Avenue
Denver, Colorado 80231


Re: Amendment to Employment Agreement


Dear Doug:

I am writing to confirm certain amendments to your Employment Agreement dated
August 9, 1999. Effective July 18, 2002, the non-competition provision of your
Employment Agreement is extended from six (6) months to twelve (12) months, and
your severance pay is increased from six (6) months to twelve (12) months,
pursuant to the terms set forth in your Employment Agreement.

No terms and conditions of your Employment Agreement, other than the terms that
are expressly amended in this letter, are changed by this letter.

If you have any questions regarding this matter, please do not hesitate to
contact me. Please acknowledge your understanding and acceptance of this
amendment to your Employment Agreement by signing below and returning this
document to the General Counsel on or before August 2, 2002.

Sincerely,

/s/Oakleigh Thorne

Oakleigh Thorne
CEO

 

Acknowledged and Accepted By:

/s/Douglas H. Kelsall

Douglas H. Kelsall
Executive Vice President & CFO